DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-3 and 6-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding Claims 1, 10, and 12, it is the opinion of the Examiner that the art of record neither anticipates nor renders obvious the knife cutting edge having a curved shape that extends in the lateral direction across the knife; the knife deformation surface spaced from the cutting edge and having a center planar surface and a first and a second planar side surface, the center planar surface having a first side edge and a second side edge spaced laterally from and not co-linear with the first side edge, the first planar side surface abutting the center planar surface along the first side edge and extending outwardly in the lateral direction from the first side edge of the center planar surface at an angle relative to the center planar surface and the second planar side surface abutting the center planar surface along the second side edge and extending in the lateral direction outwardly from the second side edge of the center planar surface at an angle relative to the center planar surface in combination with the rest of the claimed limitations set forth in the independent claims.  Searching by the Examiner yielded prior art as cited below:
Previously cited Marelin (U.S. 5,483,998) discloses a knife (Figs. 8B and 14A-D).  However, Marelin does not discloses the deformation surfaces as claimed.  Previously cited Stillings et al. (U.S. 
Marelin ‘998, Stillings, and Marelin ‘446 alone, or in combination with any other prior art, do not anticipate or render obvious the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D. SWIATOCHA whose telephone number is (571)272-7022.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached at 571-272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GREGORY D SWIATOCHA/Primary Examiner, Art Unit 3799